Citation Nr: 0427859	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-18 542	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative endplate changes, status post right 
hemilaminectomy at L5 with broad-based disc bulge at L4-5 and 
minimal flattening of the thecal sac and desiccation of the 
L4-5.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to October 
1979 and from January 1991 to June 1991, and on active duty 
for training from February 1987 to September 1987.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.  The veteran testified in support of this 
claim at a hearing held before the undersigned in Washington 
D.C., in June 2004.

This claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action 
with regard to this appeal. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  The VCAA provides that VA must notify a 
claimant of the information needed to substantiate his claim 
and assist him in obtaining and fully developing all of the 
evidence relevant to that claim.  In this case, VA has not 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance regarding his claim.  

With regard to notice, the veteran's low back disability is 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5293.  However, VA amended 
this regulation during the course of the veteran's appeal.  
Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  Effective September 26, 2003, 
the entire section of the rating schedule that addresses 
disabilities of the spine, including intervertebral disc 
syndrome, changed.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  Diagnostic Code 5243 now governs evaluations of 
intervertebral disc syndrome.

The RO advised the veteran of the amended criteria that 
became effective September 2002, but did not advise him of 
the amended criteria that became effective September 2003.  
Moreover, despite the veteran's complaints of motion loss 
with pain, the RO did not consider the veteran's claim 
pursuant to the amended criteria for rating loss of range of 
motion, or cite those criteria in the statement of the case.  
Such action should be taken on remand.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).

In addition, at his June 2004 hearing, the veteran asserted 
that his back disability interfered with his employability.  
The RO did not consider this assertion in conjunction with 
all applicable regulations, including 38 C.F.R. §§ 3.321 and 
4.16 (2003), when deciding the veteran's claim.  Prior to 
doing so, however, the RO must ensure that the veteran is 
advised that it is his responsibility to furnish all 
employment records that may support this particular 
assertion.  See Spurgeon v. Brown, 10 Vet. App. 194, 197 
(1997).  

With regard to assistance, there appears to be relevant 
evidence that is outstanding and needs to be secured.  In 
June 2004, during his personal hearing, the veteran indicated 
that he had had a back appointment, during which a doctor 
prescribed medication, on the previous day.  Inasmuch as 
records of this visit may be pertinent to the veteran's 
claim, the RO should secure them on remand.  

In addition, there is medical inquiry that needs to be 
completed.  Under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, a VA examination of the veteran's back is necessary.  
The RO afforded the veteran such an examination in the past; 
however, because the regulations for rating back disabilities 
have changed, the report of this examination is inadequate 
for rating purposes.  It does not include all of the clinical 
findings needed for the Board to evaluate the nature and 
severity of the veteran's back disability, particularly in 
light of the revised criteria that must be considered in 
connection with this appeal.  On remand, the RO should thus 
afford the veteran another VA examination, during which an 
examiner can report all range of motion and neurological 
findings, discuss the severity of the veteran's back 
disability in terms of the nomenclature of the revised 
criteria, and evaluate the impact of the veteran's back 
disability on his daily activities and employment. 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran for 
the following purposes: 

a) ask him to provide the complete 
names, addresses and dates of treatment 
of all health care professionals, VA and 
non-VA, who have evaluated his back since 
his discharge from active service and 
whose records are not already in the 
claims file; and

	b) advise him to submit any 
employment information that might support 
his assertion that his back disability 
interferes with his employability.

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the RO 
should request, obtain and associate with 
the claims file the actual clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  If any pertinent 
records are unavailable, the RO should 
document this fact in writing in the 
record.

3.  The RO should afford the veteran a VA 
examination of his back disability.  The 
RO should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify the nature, frequency, 
severity and duration of all 
manifestations of the veteran's back 
disability, including the degrees of 
lost active and passive spine 
flexion and extension; 

b) specifically indicate whether the 
veteran has ankylosis of the spine, 
and if so, describe the nature of 
that ankylosis; 

c) consider whether the veteran's 
back disability causes functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation, and if so, describe the 
extent of this loss during flare-ups 
due to weakened movement, excess 
fatigability, incoordination, or 
pain on use in terms of additional 
loss of motion (expressed in degrees 
of additional motion limitation) 
beyond that which is observed 
clinically; 

d) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

e) identify any evidence of 
neuropathy or other nerve 
involvement due to the back 
disability, to include reflex 
changes and/or muscle spasm; 

f) identify any functional 
impairment of the lower extremities 
due to disc disease, and assess the 
frequency and duration of any 
attacks of neuropathy, to 
specifically include an assessment 
of any incapacitating episodes of 
disc disease necessitating bed rest 
prescribed by a physician during a 
12-month period; 

g) describe the impact of the 
veteran's back disability on his 
daily activities and employability; 
and 

h) provide a detailed rationale, 
with specific references to the 
record, for the opinion provided.  

4.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain and 
associate such evidence with the claims 
file, and advising the veteran to submit 
all evidence in his possession that 
pertains to that claim.  The RO should 
afford the veteran and his representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

5.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record and pursuant to both 
the former and revised criteria for 
evaluating diseases and injuries of the 
spine, including intervertebral disc 
syndrome.  To the extent applicable, the 
RO should also consider 
38 C.F.R. §§ 3.321, 4.16.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case, 
which cites the aforementioned provisions.  
The veteran and his representative should 
be afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).



The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


